Citation Nr: 1437864	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-28 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a dental disorder, claimed as broken teeth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to May 2004.  He was awarded the Combat Action Ribbon, which denotes his participation in combat.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for a broken tooth.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Board previously remanded the claim in August 2010 and April 2013.  On both occasions, the issue was styled to include injury residuals in addition to the claimed broken teeth.  Pertinent to the characterization of the issue as such was the Veteran's complaints of numbness on a scar located on his chin.  The chin had been lacerated in an in-service Humvee accident, which also caused two of his teeth to fracture.  Following the Board's August 2010 and April 2013 remands, the Veteran underwent VA examinations.  On both occasions, the VA examiner could not evaluate the scar on his chin due to his heavy beard.  

While acknowledging that the claim presently before the Board has been remanded twice before to include injury residuals in addition to the claimed broken teeth, the Board has now determined that any scar associated with an in-service laceration of the chin is an issue separate and distinct from the claim for service connection for a dental disorder.  The Board has reviewed the rating decisions, statement of the case, and supplemental statements of the case as they pertain to this claim and none have adjudicated the issue of a scar associated with an in-service laceration of the chin.  Given the foregoing, there is no prejudice to the Veteran in now referring that issue for adjudication in the first instance by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 19.9(b) (2013).

The Board also previously referred the issue of whether new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a dental disorder for treatment purposes.  As there is no indication from review of the record that this issue has been adjudicated, it is also referred to the AOJ for appropriate action.  Id.  


FINDING OF FACT

1.  The Veteran sustained trauma to teeth #8 and #9 as a result of an in-service Humvee accident.  

2.  Teeth #8 and #9 are in need of restoration, but are not missing, and cone beam x-rays taken in May 2013 did not show any bone loss of the maxilla or mandible.  


CONCLUSION OF LAW

The criteria for establishing service connection for a dental disorder, claimed as broken teeth, for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a dental disorder.  He has alleged that he was involved in a Humvee accident while stationed at Camp Lejeune during which he injured his jaw and sustained tooth loss.  See December 2010 VA Form 21-4138.  

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2013).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(a) (2013)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2013).  38 C.F.R. § 3.381(a) (2013).

Service treatment records reveal that the Veteran was admitted to the Naval Hospital at Camp Lejeune on July 14, 2003, after being the restrained passenger in a Humvee crash.  The pertinent admitting diagnoses included broken tooth.  A July 2003 abbreviated medical record indicates that it was the Veteran's front left tooth involved.  A January 2004 dental treatment record assessed teeth #8 and #9 with trauma fracture.  Although it is unclear whether both teeth were fractured in the July 2003 accident, for the purposes of this decision only, the Board will presume that is the case.  

The Veteran has undergone several VA examinations in connection with this claim.  In December 2004, he reported that he damaged teeth #7, #8, #9, #10 and #14 in the July 2003 accident and that they were repaired temporarily in January 2004.  Physical examination revealed that the Veteran had no functional impairment or loss of motion of his jaws.  The examiner reported that the following teeth were missing #1, #17, #19, and #32; that tooth #16 was impacted; that tooth #14 needed to be crowned due to fracture; and that teeth #7 through #10 needed to be restored with crowns.  The examiner also noted that the Veteran had moderate bone loss and had poor oral hygiene with significant gingivitis.  The diagnosis was that the Veteran needed restoration of teeth #7 through #10 and tooth #14 and that he had poor oral hygiene with significant gingivitis.  

During a July 2011 VA examination, the Veteran reported being in a Humvee accident that caused damage to his teeth, though he did not receive any treatment for his teeth until January 2004, when he received some temporary crowns to the upper front teeth.  The teeth were sensitive at the time of the examination.  Physical examination revealed that the temporomandibular joint was noncontributory.  The vertical opening was 50 millimeters and range of motion was 100 percent normal for right, left and protrusive excursions.  The Veteran had no muscles of mastication tenderness.  In the teeth, he had multiple decayed teeth and was missing crowns on teeth #8 and #9.  The teeth had been prepped for crowns.  The examiner noted that tooth #19 was missing and that he had multiple decayed teeth (#s 2, 14, 15, 20, and 31).  The examiner also noted the presence of gingivitis and that a panorex x-ray showed multiple teeth and missing crowns on teeth #8 and #9; root canal treatment on teeth #9 though #14; and tooth #16 was impacted.  The examiner noted that teeth #8 and #9 had been prepped for crowns, but the crowns were not there.  

In a September 2011 addendum, the July 2011 VA examiner reported reviewing the Veteran's service treatment record, which confirmed that he was in a Humvee accident with trauma to his upper front teeth 8 and 9.  Both these teeth were repaired, #8 with a temporary crown and #9 with a root canal and was supposed to have a post crown.  The examiner again noted that at the time the Veteran was seen, he had preps for the restoration on both teeth, but the crowns were missing.  In an October 2011 addendum, the July 2011 VA examiner reported that the dental trauma to front teeth #8 and #9 is at least as likely as not caused by or aggravated by service.  The rationale was that the claims file clearly demonstrated an accident during service resulting in damage to these teeth and subsequent status repair described in the original report.  

During a May 2013 VA examination, the Veteran reported that the in-service Humvee accident resulted in loss of teeth and loosening of teeth.  In the following months, he had some dental care, mostly temporary crowns.  The Veteran reported that he had lost three teeth since his discharge and had not had any teeth replaced.  He reported tooth pain.  Physical examination revealed no crepitation or tenderness on palpation of the temporomandibular joint.  There was also no muscle of mastication tenderness.  The Veteran had a dental class I occlusion and range of motion in the inter incidal opening of 45, 47, 45 without pain or fatigue. Right, left and protrusive excursions were 100 percent normal without pain.  The examiner reported multiple decayed teeth, namely teeth 8, 9, 10, 20, 29 and 30, with some decay due to loss of crowns.  Teeth 14, 15 and 31 were missing and restorable and teeth 1, 16, 17 and 32 were missing and not restorable.  There were no soft tissue lesions but the Veteran had gingivitis.  Cone beam x-ray revealed root canal on tooth #9.  There were no signs of any bony defects, the maxillary sinus membranes were thick, there were no signs of bony changes to the temporomandibular joints, and the joint spaces were of normal dimension.  In a July 2013 addendum, the examiner reported reviewing the VBMS record.  

The Board acknowledges that the Veteran was involved in an in-service Humvee accident during which he sustained trauma to teeth 8 and 9.  The preponderance of the evidence is against a finding that he sustained any bone loss of the maxilla or mandible, as is required for the award of compensation for dental trauma.  See 38 C.F.R. §§ 3.381, 4.150.  The Board acknowledges that the December 2004 VA examiner reported moderate bone loss.  This finding was not based on any imaging report, and cone beam x-ray taken during the May 2013 VA examination specifically noted the absence of any bony defects and of bony changes to the temporomandibular joints.  In addition, neither tooth 8 or 9, which were fractured as a result of the in-service accident, was noted as missing on the VA examinations conducted in December 2004, July 2011 and May 2013.  

In sum, the weight of the evidence does not show that the Veteran has lost either tooth that was fractured in service, or that he has lost any teeth as a result of loss of substance of the body of the maxilla or mandible from trauma or from disease other than periodontal disease (or from caries).  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, the Board has referred this issue for appropriate action.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis, 6 Vet. App. at 430; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.


ORDER

Service connection for a dental disorder for compensation purposes is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


